Citation Nr: 0947726	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  02-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder manifested by difficulty sleeping.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from April 1968 to February 
1970, with service in the Republic of Vietnam from February 
1969 to January 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.  

A review of the record reveals that the Veteran appealed the 
Board's August 2003 decision, which denied service connection 
for a sleep disorder, to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 2005 order, the 
Court vacated the Board's August 2003 decision and remanded 
the matter to the Board for compliance with the Court's 
order.  When this claim was before the Board in August 2008 
and January 2009, it was remanded for further development. 


FINDING OF FACT

The Veteran's acquired psychiatric disorder, which is 
manifested by difficulty sleeping, was incurred in, or caused 
by, his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this decision, the Board grants service 
connection for an acquired psychiatric disorder.  This award 
represents a complete grant of the benefit sought on appeal.  
Thus, any deficiency in VA's compliance is deemed to be 
harmless error, and any further discussion of VA's 
responsibilities is not necessary.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

As the Board noted in its January 2009 remand, the Veteran 
contends that service connection for an acquired psychiatric 
disorder manifested by difficulty sleeping is warranted 
because he developed this condition during service and it has 
continued since.  Specifically, in an April 2000 statement, 
the Veteran reported that he began having nightmares and 
difficulty sleeping while serving in Vietnam and that his 
nightmares have continued to worsen over the years since 
service.  The Veteran has also reported that his nightmares 
have interfered with his ability to work and sleep.  Finally, 
he has reported that he feared being killed while in Vietnam 
and continues to be bothered by the fact that he saw people 
killed in Vietnam. 

Additionally, in September 2000, the Veteran's wife of over 
32 years stated that the Veteran had experienced trouble 
sleeping since his return from Vietnam.  In this regard, she 
stated that sometimes he did not sleep at all, and that on 
occasion, she had awoken to him choking her.  She also stated 
that the Veteran had nightmares on a daily basis, and that as 
a result, she occasionally had to sleep in a different room.  

In compliance with the Board's January 2009 remand, in June 
2009, the Veteran was afforded a VA examination.  At the 
outset of the examination report, the examiner indicated that 
he had reviewed the Veteran's claims folder.  The examiner 
noted that the Veteran served in the combat zone in Vietnam, 
where he was a welder and guard, and occasionally worked at 
the ammunition depot.  The examiner also noted that during 
service the Veteran was in constant fear of death, as he was 
fired at with mortars, saw dead bodies, and saw at least five 
people he knew killed.  The Veteran reported that he still 
remembered the rotten smell of Vietnam.  Additionally, the 
examiner noted the Veteran's wife's reports that the Veteran 
had tried to strangle her in his sleep on several occasions 
and that she often had to sleep in another room due to his 
nightmares and thrashing.  The Veteran reported that he 
frequently woke up at night with "crazy dreams" that were 
often related to the military.  The examiner reported that 
the Veteran had experienced trouble sleeping since his return 
from Vietnam and that his frequent nightmares were causing 
daytime sedation.  

Based on his examination, the examiner provided the opinion 
that the Veteran's difficulty sleeping was due to or the 
result of combat exposure while in Vietnam, where he worked 
in the ammunition depot, served guard duty, was constantly in 
fear of his life, witnessed death, and was in the vicinity 
when comrades were killed.  The examiner went on to provide 
the opinion that the Veteran's difficulty sleeping was most 
likely caused by or the result of combat exposure in Vietnam.  
In support of this opinion, the examiner stated that the 
Veteran's nightmares and difficulty sleeping dated from his 
time in service.  The examiner diagnosed post traumatic 
stress disorder (PTSD) and noted that sleep problems are one 
of the symptoms of PTSD.

The Veteran is competent to report the daily occurrence of 
nightmares and difficulty sleeping.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology).  Competent testimony is limited to that 
which the witness has actually observed and is within the 
realm of his personal knowledge.  Such knowledge comes to a 
witness through use of his senses-that which is heard, felt, 
seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  It is within the Veteran's realm of personal 
knowledge whether he has nightmares that affect his ability 
to sleep.  

Moreover, there is no reason to doubt the credibility of the 
Veteran and his wife in reporting that the Veteran has 
experienced a continuity of symptomatology since service, 
including daily nightmares and difficulty sleeping.  The 
Veteran's records are internally consistent, as evidenced by 
his and his wife's statements and the June 2009 VA 
examination report, and it is facially plausible that he has 
experienced continuing nightmares as a result of his 
experiences in Vietnam.  As such, the Board finds that the 
Veteran's statements are credible and probative, and add 
weight to the overall claim.  See Struck v. Brown, 9 Vet. 
App. 145, 155-156 (1996).  Furthermore, in June 2009, a VA 
examiner provided the opinion that the Veteran's difficulty 
sleeping was most likely caused by or the result of combat 
exposure in Vietnam as his he had experienced a continuity of 
symptomatology since service.  

As noted above, when, after consideration of all evidence and 
material of record in a case, there is an approximate balance 
of positive and negative evidence regarding any material 
issue, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (holding that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail.").  Based on the foregoing, 
the Board finds that the evidence is, at the very least, in 
equipoise.  Accordingly, applying the benefit of the doubt 
doctrine, all doubt is resolved in favor of the Veteran.  See 
38 C.F.R. § 3.102.  Therefore, the Veteran's claim for 
service connection for an acquired psychiatric disorder 
manifested by difficulty sleeping is granted.  


ORDER

Service connection for an acquired psychiatric disorder 
manifested by difficulty sleeping is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


